                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          RANDY CASTILLO,                                   CASE NO. C17-0119-JCC
10                              Plaintiff,                    ORDER
11                     v.

12          UNITED STATES OF AMERICA,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motion for summary judgment (Dkt.
16   No. 22) and Plaintiff’s motion to strike (Dkt. No. 43). Having thoroughly considered the parties’
17   briefing and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
18   Defendant’s motion for summary judgment (Dkt. No. 22) and DENIES Defendant’s motion to
19   strike (Dkt. No. 43) for the reasons explained herein.
20    I.      BACKGROUND
21          On March 10, 2013, Plaintiff Randy Castillo suffered a stroke while incarcerated at the
22   Federal Detention Center (the “FDC”) in SeaTac, Washington. (Dkt. No. 1 at 2–3.) Prior to the
23   stroke, Mr. Castillo complained of a headache and dizziness to correctional staff, who initially
24   counseled him to rest and hydrate. (Id.) After staff observed that Mr. Castillo was slurring his
25   speech, he was taken to the hospital where he was diagnosed with a left vertebral artery
26   dissection. (Dkt. No. 22 at 8.) Seven days after he was admitted to the hospital, a chart note


     ORDER
     C17-0119-JCC
     PAGE - 1
 1   indicates that Mr. Castillo was “[a]wake and alert,” and that his speech was “fluent.” (Dkt. No.

 2   25-3 at 48.) On April 1, 2013, Mr. Castillo was discharged from the hospital and transferred to

 3   Highline Medical Center for rehabilitation. (Id.) On June 1, 2013, after two months at Highline,

 4   Mr. Castillo was transferred to an assisted living facility called Crestwood. (Dkt. No. 22 at 9.)

 5          At Crestwood, Mr. Castillo continued to recover from the stroke and began to live more

 6   independently. (See Dkt. Nos. 25-3 at 3, 4, 9; 36-2 at 9–10, 12–13.) Although mostly confined to

 7   a wheelchair, Mr. Castillo managed his own medications, arranged and attended medical

 8   appointments, made healthcare decisions, paid bills, and went shopping. (Dkt. Nos. 36-2 at 12;
 9   25-3 at 40–41, 91, 94.) Mr. Castillo did not drive, but would arrange for travel through a public
10   service by calling and scheduling a ride. (Dkt. No. 25-3 at 3.) Mr. Castillo regularly spoke with
11   family and friends on the phone, and would sometimes visit and stay with them overnight. (See
12   Dkt. No. 26-2 at 8, 14.) He would regularly go to a casino to meet friends, watch sports, and play
13   blackjack. (Dkt. No. 25-3.) Victor Bernarte, a staff member at Crestwood responsible for
14   assisting Mr. Castillo when needed, confirmed that Mr. Castillo lived independently at
15   Crestwood, managed his healthcare, handled financial obligations, and pursued leisure activities.
16   (See Dkt. No. 36-2 at 6–7, 9–10.) Mr. Bernarte also testified that he regularly spoke with Mr.
17   Castillo and never had any difficulty understanding him. (Id. at 4–5.) 1
18
     1
       The United States did not attach the relevant excerpts of Mr. Bernarte’s deposition to its
19
     summary judgment motion, and Mr. Castillo therefore moved to strike all references to his
20   testimony. (Dkt. Nos. 31 at 7, 43.) Before filing a reply, the United States provided the
     deposition excerpts by praecipe. (Dkt. No. 36.) The Court will consider the deposition testimony
21   on summary judgment because the Government complied with Local Civil Rule 7(m) and the
     Court perceives no prejudice to Mr. Castillo in doing so. (See Dkt. No. 31 at 7.) Mr. Castillo
22   could have responded to Mr. Bernarte’s testimony regardless of whether his deposition was
23   attached to the Government’s motion. It is clear from Mr. Castillo’s brief, that his counsel
     attended Mr. Bernarte’s deposition and was aware of his testimony. (See generally Dkt. No. 31.)
24   After the briefing was closed, Mr. Castillo filed a notice of intent to strike material from the
     Government’s reply brief. (Dkt. No. 42) (citing Local Civil Rule 7(g)). However, Mr. Castillo’s
25   motion to strike was not timely, because he did not file it within five days of the Government’s
     reply. See W.D. Wash. Local Civ. R. 7(g). Accordingly, the Court DENIES Mr. Castillo’s
26   motion to strike. (Dkt. Nos. 31, 43.)

     ORDER
     C17-0119-JCC
     PAGE - 2
 1           Three to four months after his stroke, Mr. Castillo began to consider filing a lawsuit

 2   against the United States for the allegedly insufficient medical care he received from FDC staff

 3   prior to his stroke. (Dkt. Nos. 1, 25-3 at 38.) Mr. Castillo first discussed the idea with family, and

 4   “within a year or so” began calling around to try to find an attorney. (Dkt. No. 25-3 at 39–40.)

 5   Every attorney Mr. Castillo spoke with declined to represent him, although some referred him to

 6   other attorneys. (Id.) Mr. Castillo continued searching for an attorney until, at some point, he

 7   stopped to focus on his recovery. (Id.) Mr. Castillo testified that he stopped looking for a lawyer

 8   because he “wanted to communicate and talk better and be able to walk in the office . . . to
 9   actually see and talk to someone.” (Id.) He is unsure about how long he searched for an attorney
10   or when he stopped. (Id. at 42.) Mr. Castillo further states that “[he] really can’t say when [he]
11   started calling lawyers, and [he] really can’t say how many lawyers [he] called, and [he] really
12   couldn’t say what [he] said to those lawyers about what [he] was trying to do.” (Dkt. No. 34 at
13   2.)
14           On April 14, 2016, Mr. Castillo filed an administrative notice of claim with the Bureau of
15   Prisons. (Dkt. No. 32-1 at 1.) By letter dated August 12, 2016, the Bureau of Prisons denied Mr.
16   Castillo’s complaint because he failed to file a notice of claim within two years of his injury as
17   required by 28 U.S.C. § 2401(b). (Dkt. No. 32-2 at 1.) On January 26, 2017, Mr. Castillo filed
18   this lawsuit. (See Dkt. No. 1.) His complaint acknowledges that his claim to the Bureau of

19   Prisons was untimely, and invokes the doctrine of equitable tolling due to his “mental

20   incapacity” within the statute of limitations. (Id. at 1–3.) The United States moves for summary

21   judgment, arguing that equitable tolling should not apply. (Dkt. No. 22.)

22     II.    DISCUSSION

23           A.     Legal Standard

24           The Court will grant a motion for summary judgment when the moving party

25   demonstrates that there are no genuine issues of material fact, and that they are entitled to

26   judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving party need not dispel all doubt as


     ORDER
     C17-0119-JCC
     PAGE - 3
 1   to all facts—rather, they must only demonstrate that there are “no genuine issue[s] of material

 2   fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A material fact is one that

 3   affects the outcome of the case. Id. A dispute of fact is genuine if there is sufficient evidence for

 4   a reasonable juror to find for the non-moving party. Id. The Court must credit the non-moving

 5   party’s evidence and draw justifiable inferences in their favor. Id. at 255. But if the non-moving

 6   party’s assertions are “blatantly contradicted by the record,” the Court need not adopt that

 7   version of events for purposes of ruling on the motion. Scott v. Harris, 127 U.S. 372, 380 (2007).

 8   Assertions in conclusory, self-serving affidavits are insufficient, standing alone, to create a
 9   genuine issue of material fact. Nilsson v. City of Mesa, 503 F.3d 947, 952 n.2 (9th Cir. 2007).
10   “Missing facts” in the record will not be presumed. Lujan v. Nat’l Wildlife Found., 497 U.S. 871,
11   888–89 (1990).
12          B.      The Federal Tort Claims Act

13          The United States has partially waived sovereign immunity for tort claims brought by

14   those injured by its employees. Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b)(1). A

15   claim under the FTCA “shall be forever barred unless it is presented in writing to the appropriate

16   federal agency within two years after such claim accrues.” 28 U.S.C. § 2401(b). A medical

17   malpractice claim accrues when a plaintiff becomes aware of both an injury and the injury’s

18   cause. Hensley v. United States, 531 F.3d 1052, 1056 (9th Cir. 2008). The claim accrues

19   regardless of whether the plaintiff understands that they have a legal right to seek redress for that

20   injury. United States v. Kubrick, 444 U.S. 111, 122 (1979).

21          Thus, Mr. Castillo’s claim against the United States accrued when he first learned that he

22   had suffered a stroke, regardless of when he first considered legal action. Mr. Castillo admitted

23   that when he was discharged from the hospital on April 1, 2013, he knew he had suffered a

24   stroke and was injured as a result. (Dkt. No. 25-5 at 3.) Mr. Castillo had two years from that

25   date—until April 1, 2015—to file the necessary notice of claim to preserve his legal right to

26   bring a tort action against the United States. 28 U.S.C. § 2401(b). It is undisputed that he failed


     ORDER
     C17-0119-JCC
     PAGE - 4
 1   to do so. (Dkt. Nos. 22 at 13, 31 at 6.) The Bureau of Prisons received Mr. Castillo’s notice of

 2   claim on April 14, 2016—more than a year past the deadline. (Dkt. No. 32-1 at 1.) Therefore,

 3   unless Mr. Castillo can show that the statute of limitations should be tolled, his claim is time-

 4   barred. 28 U.S.C. § 2401(b). 2

 5          C.      Equitable Tolling

 6          The doctrine of equitable tolling may save a time-barred FTCA claim where

 7   extraordinary circumstances prevented the plaintiff from filing in a timely manner. United States

 8   v. Wong, 135 S. Ct. 1625, 1633 (2015). Federal courts apply the doctrine of equitable tolling
 9   “sparingly.” Irwin v. Dep’t of Veterans Affairs, 490 U.S. 89, 96 (1990). A plaintiff who seeks
10   relief under the doctrine of equitable tolling bears the burden of establishing two things: first,
11   that he was “pursuing his rights diligently,” and second, that an “extraordinary circumstance”
12   prevented him from filing within the statute of limitations. Holland v. Florida, 560 U.S. 631, 649
13   (2010). The “diligence prong” relates to those factors within the plaintiff’s control, and equitable
14   tolling is not appropriate when “the litigant was responsible for its own delay.” Menominee
15   Indian Tribe of Wis. v. United States, 136 S. Ct. 750, 756 (2016). The “extraordinary
16   circumstances prong,” by contrast, relates to those factors outside the litigant’s control. Id. A
17   plaintiff must prove both elements to demonstrate that equitable tolling is warranted. Id.
18                      1. Mr. Castillo’s Diligence

19          The undisputed facts show that Mr. Castillo was not diligent in preserving his legal

20   rights. The Court initially notes that Mr. Castillo appears to conflate diligence in preserving his

21

22   2
       The same statute provides that all other “civil actions” against the United States must be filed
23   within six years of accrual, unless the plaintiff is legally disabled at the time, in which case the
     relevant period is three years from when the disability ends. 28 U.S.C. § 2401(a). That provision
24   does not apply to tort actions. United States v. Glenn, 231 F.2d 884, 887 (9th Cir. 1956). Mr.
     Castillo argues that he was legally disabled by his stroke, and that the Court should apply section
25   2401(a)’s “disability exclusion.” (Dkt. No. 31 at 7.) Since Mr. Castillo is pursuing a tort action
     against the United States, his request that the Court apply section 2401(a) is without merit.
26   Glenn, 231 F.2d at 887.

     ORDER
     C17-0119-JCC
     PAGE - 5
 1   right to pursue legal action with diligence in securing the assistance of counsel. However, pro se

 2   status, by itself, does not warrant equitable tolling. See Johnson v. United States, 544 U.S. 295,

 3   311 (2005) (“[W]e have never accepted pro se representation alone or procedural ignorance as an

 4   excuse for prolonged inattention when a statute’s clear policy calls for promptness.”). Because

 5   the lack of an attorney is not alone grounds for equitable tolling, Mr. Castillo’s search for an

 6   attorney, by itself, does not satisfy the diligence prong of the equitable tolling test. Even if

 7   searching for an attorney was sufficient for the Court to find that Mr. Castillo was diligent, it is

 8   undisputed that Mr. Castillo stopped his search for a lawyer within the statute of limitations. (See
 9   Dkt. No. 25-3 at 40, 43.) Mr. Castillo testified that he called several attorneys until at some point
10   he stopped to focus on his recovery and “lost track of time.” (Dkt. No. 25-3 at 40.)
11           While Mr. Castillo’s efforts to obtain representation may be evidence of diligence, he
12   fails to offer any other evidence that he took action to preserve his legal rights. (See Dkt. No. 34
13   at 3.) In fact, Mr. Castillo’s own testimony establishes that searching for an attorney is the only
14   step he took toward bringing legal action. (Id.) In his declaration, Mr. Castillo acknowledges that
15   before hiring his current attorney, “[he] didn’t even know [he] had to file a claim, or what [he]
16   could claim, and [he] certainly didn’t know what statutes of limitations applied to [his] case.”
17   (Id.) Mr. Castillo asserts that until he retained counsel, he was ignorant of the FTCA’s notice of
18   claim requirements. But procedural ignorance does not warrant equitable tolling. Johnson, 544

19   U.S. at 311.

20          Mr. Castillo’s assertion that his stroke prevented him from acting diligently is similarly

21   unsupported by the record evidence. A plaintiff’s mental incapacity may be grounds for equitable

22   tolling where the plaintiff establishes a causal link between the incapacity and his inability to

23   comply with the statute of limitations. See Lawrence v. Florida, 421 F.3d 1221, 1226–27 (11th

24   Cir. 2005). The plaintiff bears the burden of providing a factual basis for that claim, and the

25   Court will not presume facts that are absent from the record. Id. at 1227; Lujan, 497 U.S. at 888–

26   89. Aside from generally stating that his stroke affected his mental capacity, Mr. Castillo has not


     ORDER
     C17-0119-JCC
     PAGE - 6
 1   pointed to evidence that creates a factual link between his mental incapacity and his inability to

 2   file in a timely manner. (Dkt. No. 31 at 12.) Nor does Mr. Castillo’s expert witness’s general

 3   assertion about the cognitive effects of a stroke create a factual link between Mr. Castillo’s

 4   stroke and his claimed incapacity. (Dkt. No. 33-1 at 12–13.)

 5          In fact, the undisputed evidence suggests that Mr. Castillo had the cognitive capacity to

 6   preserve his claim. The record establishes that within five months of his stroke, Mr. Castillo was

 7   living independently and pursuing other activities and responsibilities. (See Dkt. No. 25-3 at 26–

 8   27, 40–41, 31.) Mr. Bernarte, who regularly interacted with Mr. Castillo and was responsible for
 9   assisting him when necessary, testified that Mr. Castillo was largely self-reliant, lived an active
10   life, and communicated without issue. (Dkt. No. 36-2 at 4, 7–10.)
11          Mr. Castillo asserts in a declaration that his ability to pursue other activities is not
12   indicative of his ability to have diligently sought counsel or file a notice of claim. However, that
13   conclusory and self-serving statement is not enough to create a genuine dispute of material fact.
14   See Nilsson, 503 F.3d at 952. It is also contradicted by evidence exhibiting Mr. Castillo’s ability
15   to pursue other cognitively demanding life activities—such as playing blackjack or managing his
16   finances. (Dkt. No. 34 at 2–3.) Most importantly, while Mr. Castillo was living at Crestwood, he
17   briefly did work to bring his claim by attempting to find an attorney, but stopped of his own
18   volition. (Dkt. No. 25-3 at 42.) And during that period, he was unable to retain counsel not

19   because of his mental incapacity, but because the attorneys he contacted declined to represent

20   him. (Id. at 40.) Mr. Castillo’s brother submitted a declaration attesting that Mr. Castillo was

21   prevented from retaining counsel because his speech was impaired by the stroke. (Dkt. No. 35 at

22   2.) However, given Mr. Castillo’s testimony that he voluntarily stopped searching for a lawyer,

23   his brother’s contradictory testimony alone cannot create a genuine dispute of material fact. (Dkt.

24   No. 25-3 at 40.)

25          In sum, the Court finds that there are no genuine issues of material fact regarding Mr.

26   Castillo’s diligence in preserving his legal rights. Because Mr. Castillo was substantially


     ORDER
     C17-0119-JCC
     PAGE - 7
 1   responsible for his untimely claim, he has failed to demonstrate the requisite diligence to warrant

 2   the extraordinary remedy of equitable tolling. Menominee Indian Tribe of Wis., 136 S. Ct. at 756.

 3                        2. Extraordinary Circumstances

 4          Mr. Castillo has likewise failed to demonstrate that his stroke was a sufficiently

 5   extraordinary circumstance to warrant equitable tolling. Id. The record clearly establishes that

 6   Mr. Castillo engaged in other activities and lived independently within a few months of his

 7   stroke. (See, e.g., Dkt. No. 25-3 at 40–41.) Other than the self-serving assertions in his

 8   declaration, Mr. Castillo fails to explain why he was capable of managing his healthcare and
 9   finances, arranging transportation, shopping for food and clothing, and playing blackjack at a
10   casino, all while laboring under a mental incapacity sufficient to render him incapable of filing
11   the required notice of claim within the statute of limitations. (See Dkt. No. 25-3 at 23, 26–27, 29,
12   40–41, 94.) Just as Mr. Castillo has not demonstrated that his stroke prevented him from being
13   diligent, he has failed to show how it was a sufficiently extraordinary circumstance to warrant
14   equitable tolling.
15          Mr. Castillo also asserts that he still suffers from the same physical and mental handicaps
16   that prevented him from filing the required notice of claim within the statute of limitations. (Dkt.
17   No. 31 at 1–2.) Mr. Castillo’s brother and expert witness likewise assert that Mr. Castillo “is still
18   . . . disabled physically and mentally.” (Dkt. Nos. 35 at 2, 331-1 at 13.) But as the United States

19   observes in its reply, Mr. Castillo eventually retained an attorney, filed a notice of claim, and

20   brought this lawsuit. (Dkt. No. 37 at 11.) Mr. Castillo does not explain why, if his cognitive

21   deficits prevented him from filing a timely notice of claim, they did not also prevent him from

22   filing after the statute of limitations expired, or from retaining his present attorney. Even

23   crediting Mr. Castillo’s testimony that his stroke adversely affected his mental and physical

24   capabilities, and continues to do so, the Court finds that Mr. Castillo has failed to put forth

25   sufficient evidence to establish that the stroke’s effects were sufficiently debilitating to prevent

26   him from filing the required notice of claim within the statute of limitations.


     ORDER
     C17-0119-JCC
     PAGE - 8
 1    III.    CONCLUSION

 2           The United States has met its burden to show that summary judgment is appropriate.

 3   There are no genuine issues of material fact regarding the untimeliness of Mr. Castillo’s notice of

 4   claim, nor regarding his argument that the statute of limitations should be equitably tolled.

 5   Because Mr. Castillo has failed to put forth sufficient evidence to warrant equitable tolling, his

 6   complaint is time-barred and must be dismissed.

 7           For the foregoing reasons, Defendant’s motion for summary judgment (Dkt. No. 22) is

 8   GRANTED. The Plaintiff’s complaint is DISMISSED with prejudice. The Court also DENIES
 9   Plaintiff’s motion to strike (Dkt. No. 43).
10           DATED this 30th day of October 2018.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-0119-JCC
     PAGE - 9
